Citation Nr: 1114685	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  99-13 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee and low back disabilities.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from January 1951 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 1999 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, which denied the benefit sought.  

The Board denied the Veteran's claim in an October 2000 decision.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court), and in March 2001 the Court vacated the decision and remanded the case to the Board.  The Board remanded the claim in November 2001 and again in June 2003.  Then in a June 2004 decision the Board denied the appeal.  The Veteran again appealed to the Court, and in December 2005, the Court vacated the June 2004 Board denial of the claim and remanded the appeal to the Board. 

The Board denied the claim in a March 2006 decision.  In an October 2006 decision, the Board vacated the March 2006 decision, and remanded the matter to the RO.  

In July 2007 the Board requested a VA medical expert opinion.  Following receipt of the requested medical opinion, the Board remanded the appeal in November 2007 and denied the claim in a June 2008 decision.  The Veteran appealed the most recent denial of his claim, and in June 2009 the Court granted a Joint Motion for Remand filed by the parties requesting that the Board's June 2008 decision be vacated and remanded.  The case has again returned to the Board for further appellate action.  Lastly, in October 2009 the Board remanded the case to the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDING OF FACT

The objective medical evidence is in relative equipoise as to whether a current left knee disorder is proximately due to or the result of service-connected right knee and low back disabilities.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for establishing service connection for a left knee disability secondary to service-connected right knee and low back disabilities are met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for a left knee disability, which represents a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify or assist is necessary.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

Service connection for arthritis may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  The newer regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).
In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

A November 1998 VA examination report shows that the Veteran reported pain and stiffness in the left knee after prolonged walking.  The report shows that VA X-ray examination of the left knee in August 1998 revealed degenerative arthritis of the knee, consistent with osteo-arthropathy.  In the November 1998 VA examination report, the examiner opined that the left knee condition included 
degenerative joint disease of the left knee, and the examiner did not believe this was secondary to the right knee condition, but rather was part of the same degenerative process noted to be affecting the knees and upper and lower back.

A VA joints examination report dated in February 2004 shows that the Veteran reported that he had a four-year history of left knee pain.  The impressions included a notation that, he more likely than not had degenerative changes in the left knee responsible for his symptoms that were not yet severe enough to be detected by physical or X-ray examination.  The examiner further stated that he did not believe that the symptoms in the Veteran's left knee are related to service or to the problems in his right knee or back.  The examiner did not believe that the condition of the Veteran's back or right knee had significantly aggravated or contributed to the left knee.  

A May 2004 statement from J. Stanley Owens, D.C., shows that the Veteran's left knee arthritis was said to have been precipitated by the chronic low back pain and right knee injury, and that this was the primary etiology of the left knee arthritis.

In a November 2006 report of private spine and knee examination, Robert DeVincentis, D.C., reported on his review and examination of the Veteran's left knee condition.  After examination, he diagnosed advanced degenerative osteoarthritis of the left knee secondary to long term right knee disability.  Dr. De Vincentis commented that the left knee had sustained an advanced level of reactive arthritis and decreased ranges of motion for his age. The examiner stated that without any evidence of trauma or surgery to the left knee it was without question that the Veteran's disability in his left knee had developed secondary to the right knee disability.  Dr. De Vincentis commented that basically for 40 years the Veteran had compensated for his right knee disability, and that all of his bodyweight had been transferred to his left knee while in the erect position, which had caused the advanced reactive degenerative process in his left leg.

In a September 2007 statement, a VA physician provided a requested Veterans Health Administration (VHA) medical opinion.  Based on review of the clinical history, the physician diagnosed degenerative arthritis, and opined that the left knee condition was not proximately due to or the result of his service-connected lower back or right knee disabilities.  The physician indicated that the Veteran did not have an increase in severity of the left knee disability that could be construed as proximately due to or the result of service connected lower back or right knee disability.  The physician opined that the natural progression of the non-service connected condition was independent of any influence from service connected disabilities.

Private treatment records include a report of examination in November 2009.  That report shows that the physician examined the Veteran and reviewed the clinical history of the Veteran's left and right knee conditions.  The report contains an impression of bilateral knee pain, right worse than left; with degenerative joint disease in both knees.  The examining physician opined that he thought it was at least as likely as not that the left knee condition was due to the Veteran favoring his right knee over the years.  In this regard the physician commented that the Veteran had been required to put more weight bearing on the left knee through the years, which would lead to earlier degenerative changes.

The report of a March 2010 VA examination shows that the Veteran underwent examination of his left knee.  After review of the medical history and examination of the knee, the report concludes with a diagnosis of left knee degenerative joint disease not caused by or related to service or service-connected right knee or lumbar strain with arthritis; more likely than not age related.

 In an October 2010 statement, a VA board-certified orthopedic surgeon provided a requested VHA medical opinion.  To summarize that opinion, based on review of the clinical history, the physician opined that sufficient evidence did not exist to consider the left knee arthritis to be service connected.  He further opined that it was more medically probable that the left knee disorder represents degenerative arthritis unrelated to the low back or right knee arthritis.  He further opined that it was possible that the Veteran's left knee arthritis represented a manifestation of arthritis complicated by the Veteran's diagnosed gout.  In this regard, the physician commented that there was no scientific proof that arthritis in the right knee causes arthritis in the left knee or that a low back condition causes arthritis in any joint of the lower extremity.

In a March 2011 statement by the same VA physician who provided the October 2010 statement, in response to a request for a follow-up VHA medical opinion, that physician provided clarification concerning the October 2010 opinion.  He provided opinions as to the likelihood that the left knee disorder was caused or was aggravated by the service-connected right knee disability or back disability.  

The physician concluded that it was less likely than not that the Veteran's left knee degenerative joint disease was caused by his service-connected low back and right knee conditions, to include whether additional weight bearing from the service-connected disabilities caused the left knee arthritis.  The physician also concluded that if the Veteran developed arthritis in the left knee from a non-service-connected cause, then it was more likely than not that the arthritis would be aggravated-permanently increased in severity-by his altered gait mechanics caused by his service-connected low back and right knee conditions.

The record does not demonstrate, nor does the Veteran contend, that his current left knee disorder had its onset during military service.  Rather, he contends that his left knee disorder is secondary to his service-connected right knee and low back disorders.  Service medical records do not show treatment for left knee symptoms in service, and arthritis of the left knee is not shown within one year of separation from service.  See generally 38 C.F.R. §§ 3.303, 3.307, 3.309

There are two generally opposing opinions given by the various medical professions in this case as to whether the Veteran's left knee is proximately due to or the result of a service-connected disability.  Basically, one opinion, given consistently over a number of years in the context of treatment by private treatment providers (and most recently in the March 2011 VHA medical opinion) is essentially that the left knee arthritis is proximately due to, and/or is aggravated by, the Veteran's service-connected right knee and/or low back disabilities.  In opposition to that, are the opinions as given by various VA examiners as set forth above.

The Board finds that based on the evidence overall, as discussed above, the evidence is at the very least in equipoise on this matter; which is all that is required for a grant of the benefit sought on appeal.  This is shown to be a complex area of medicine, with evolving science as suggested in the discussion above.  The multiple opinions in favor of the Veteran's claim by treatment providers in connection with treatment offered cogent reasoning for acceptance of the opinions in the Veteran's favor.  

Thus, based on the foregoing, the Board finds that the evidence of record is at least in relative equipoise as to whether a left knee disorder is proximately due to the service-connected right knee and low back disabilities.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that a left knee disorder is proximately due to the service-connected right knee and low back disabilities.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.310.


ORDER

Service connection for a left knee disorder, to include as secondary to service-connected right knee and low back disabilities, is granted.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


